Citation Nr: 0218154	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 
1995, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.

2.  Entitlement to an effective date prior to August 28, 
1998, for the grant of a total rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1966 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in implementing a February 
2000 Board decision, granted a 100 percent schedular 
rating for PTSD, effective August 28, 1998; and an April 
2002 rating decision which granted a total disability 
rating based on individual unemployability due to service-
connected disability, effective October 23, 1995.  

The Board notes that the veteran's attorney continues to 
assert a claim of entitlement to an effective date prior 
to October 23, 1995, for the grant of a 70 percent rating 
for PTSD.  However, this issue is not in appellate status.  
It is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  A formal claim for entitlement to a total disability 
rating based on individual unemployability was received by 
the RO on December 14, 1999.  

3.  An April 5, 1996 claim for an increased rating was 
construed as a claim for a total disability rating based 
on individual unemployability.  

4.  October 23, 1995 is the earliest date it was factually 
ascertainable that the veteran met the criteria for 
entitlement to a total disability rating based on 
individual unemployability during the one year prior to 
April 5, 1996.  

5.  An August 28, 1998 VA examination report was construed 
as an informal claim for an increased rating for PTSD.  

6.  August 28, 1998, is the earliest date it was factually 
ascertainable that the veteran met the criteria for a 100 
percent schedular rating for PTSD. 


CONCLUSIONS OF LAW

1.  The assignment of an effective date prior to October 
23, 1995, for the grant of a total disability rating based 
on individual unemployability due to service-connected 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).  

2.  The assignment of an effective date prior to August 
28, 1998, for the grant of a 100 percent schedular rating 
for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, the 
implementing regulations are also effective November 9, 
2000.  In this case, the veteran's claim is not final and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The rating decision, statement of the case, and VA letters 
to the veteran, apprised him of the information and 
evidence needed to substantiate the claims, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decisions.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  In 
particular, in a May 23, 2002 statement of the case 
specifically referenced 38 C.F.R. § 3.159 and apprised the 
veteran of the division of responsibilities between VA and 
a claimant in obtaining relevant evidence.  There is no 
indication that this correspondence was returned as 
undeliverable.  Accordingly, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran 
of the information and evidence necessary to substantiate 
his claim as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable 
possibility that further assistance would alter the 
outcome.  Furthermore, in an October 23, 2002 statement, 
the veteran's attorney reported that no further argument 
or evidence would be supported in support of the claim.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify 
the veteran and the representative, and has enhanced its 
duty to assist a veteran in developing the facts pertinent 
to the claim.  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new 
legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
[where the law or regulation governing the case changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].  

II.  Earlier Effective Date Claims 

The effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date 
entitlement arose if claim is received within one year 
after separation from service; otherwise, the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this 
rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective 
date shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if the application is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is 
received within one year after the increase) . . ." 
Otherwise, the general effective date rule applies.  
Harper at 127; see also VAOPGCPREC 12-98 (the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a disability increased, if the claim is 
received within one year of such date; the effective date 
is the date of claim if the claim is not received within 
the year following the increase in disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal or informal, for increased benefits and, 
then, to all other evidence of record to determine the 
earliest date as of which, within the one year prior to 
the claim, the increase in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  Any communication or action 
indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.  See also, 
38 C.F.R. § 3.157; Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA has constructive knowledge of documents 
generated by VA medical facilities even if such records 
are not physically part of the claims file); Servello, 
supra (an informal claim for increase will be initiated by 
a report of examination or hospitalization by VA for 
previously established service-connected disabilities).  

A.  Earlier Effective Date for Total Disability Rating 
based on Individual Unemployability due to Service-
Connected Disabilities

The veteran and his attorney assert that the veteran is 
entitled to an earlier effective date for his total 
disability rating based on individual unemployability due 
to service-connected disability, back to October 23, 1994, 
a year prior to the current effective date assigned.  
In the present case, the veteran's initial claim for 
service connection for PTSD was granted in a May 1994 
rating decision.  The RO assigned a 30 percent disability 
rating, effective the date the veteran's claim was 
received, January 24, 1994.  He did not appeal the rating 
assigned, and this decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

On October 23, 1995, the veteran appeared for a VA 
examination for his PTSD which had been requested by the 
RO for review of the status of his disability.  The 
examiner concluded that there had been no change in the 
veteran's PTSD since the prior examination.  In a December 
1995 rating decision, the RO informed the veteran that no 
change was warranted for his PTSD, and the 30 percent 
disability rating remained in effect.  Subsequently, the 
veteran filed a claim for an increased rating for PTSD 
that was received by the RO on April 5, 1996.  He asserted 
that his PTSD had increased in severity since the last 
rating.  

In a July 1996 rating decision, the RO granted a 50 
percent rating for the veteran's PTSD, effective April 5, 
1996.  The evidence considered at the time of this rating 
decision included VA outpatient treatment reports dated 
from April 1996 to May 1996, and a July 1996 VA 
examination report.  The July 1996 examiner concluded that 
the veteran's PTSD had increased in severity.  The veteran 
did not appeal this decision.  

In December 1999, the RO received a formal claim for a 
total disability rating based on individual 
unemployability due to service-connected disability from 
the veteran's attorney.  (A separate claim for an 
increased rating was already in appellate status and a 100 
percent schedular rating was subsequently granted for the 
veteran's PTSD in a February 2000 Board decision).  

In an April 2002 rating decision, the RO granted 
entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, effective October 23, 1995.  The RO noted 
that a May 1999 rating decision had concluded that there 
was clear and unmistakable error in the December 1995 
rating decision which continued the 30 percent rating for 
PTSD.  The RO assigned a 50 percent rating from October 
23, 1995, and then increased the rating to 70 percent, 
also effective October 23, 1995.  The RO then explained 
that since the veteran met the schedular criteria for a 
total disability rating based on individual 
unemployability due to service-connected disability rating 
as of October 23, 1995, (see 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)) (total disability ratings for compensation based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more), it was appropriate to consider whether the veteran 
met the criteria for such rating prior to receipt of the 
formal application for the benefit.  After considering the 
evidence of record, the RO concluded that the veteran was 
unable to secure or follow substantially gainful 
employment as a result of his PTSD from October 23, 1995.  
Hence, a total disability rating based on individual 
unemployability due to service-connected disability was 
granted from October 23, 1995.  

The veteran's attorney argues that the veteran is entitled 
to the total disability rating based on individual 
unemployability one year prior to October 23, 1995 
pursuant to 38 C.F.R. § 3.400(o)(2).  The veteran did not 
file a formal claim for a total disability rating based on 
individual unemployability until December 1999.  However, 
in considering the claim for this benefit, the RO noted 
that the veteran had filed a formal claim for an increased 
rating for his PTSD on April 5, 1996, and it was based on 
this claim that it was acknowledged that the veteran met 
the criteria for consideration of a total disability 
rating based on individual unemployability.  The RO then 
construed the October 23, 1995 VA examination report as 
the earliest date it was factually ascertainable that a 
total disability rating based on individual 
unemployability was warranted, and this evidence preceded 
the actual claim for the increase, and was received or was 
constructively of record within a year of receipt of the 
formal claim filed on April 5, 1996.  Hence, the RO 
correctly applied 38 C.F.R. § 3.400(o)(2) where it was 
warranted.  
To the extent that the veteran's attorney may assert that 
the October 23, 1995 VA examination should be accepted as 
an informal claim for an increased rating, the Board 
points out that, it essentially was construed as such by 
the RO.  Furthermore, under that scenario, as discussed 
above, 38 C.F.R. § 3.400(o)(2) would be inapplicable 
because there is no evidence of an increase in disability 
preceding the claim.  See Harper, supra.  The critical 
question is when the veteran's claim was received in 
relation to the date unemployability was shown.  There is 
no evidence in the file either dated between October 23, 
1994 and October 22, 1995, and neither the veteran nor his 
attorney has asserted that any evidence within this time 
period exists.  Furthermore, a VA examination report and 
VA social survey dated in March 1994 showed that the 
veteran was employed as a hairdresser and that he had 
worked in that occupation for the past 26 years.  Hence, 
it may not be concluded that it was factually 
ascertainable that the veteran met the criteria for a 
total disability rating based on individual 
unemployability prior to October 23, 1995.  Accordingly, 
under these facts, the general effective date rule would 
apply and the effective date would be governed by the 
later of the date of increase or the date the claim was 
received.  As such, the date of increase and the date the 
claim was received in this scenario are the same - October 
23, 1995; and this is the earliest effective date that may 
be assigned for the grant of a total disability rating 
based on individual unemployability.  See 38 C.F.R. 
§ 3.400(o)(1), (2); Harper, supra.  

The veteran's attorney also argues that under the VCAA, VA 
was "obligated to obtain a retrospective medical opinion 
as to whether there [was] a reasonable possibility that in 
the one year prior to October 23, 1995 that the 
[veteran's] condition had in fact increased in severity." 
(emphasis in original).  Furthermore, VA's failure to 
obtain such an opinion constituted a breach of the duty to 
assist the veteran in fully developing his claim prior to 
rendering a decision on the merits.  

The Board disagrees.  First, it is noted that 38 U.S.C.A. 
§ 5103A(d) only requires VA to obtain a medical opinion 
when such an examination is necessary to make a decision 
on the claim.  Here, there were several VA examination 
reports of record which adequately addressed the severity 
of the veteran's PTSD in relation to the claims for 
increased compensation benefits.  Another examination for 
the purposes of assigning the effective date was not 
necessary to satisfy the duty to assist in an effective 
date claim.  Second, a retrospective medical opinion could 
not be considered a communication of an intent to file a 
claim or evidence that was of record at the time a 
determination would be made regarding the earliest date as 
of which, within the one year prior to the claim, the 
increase in disability was ascertainable.  At the time the 
veteran's claim was received, all communications that 
could be interpreted as applications or claims, formal or 
informal, for increased benefits, were considered.  As 
discussed above, there is no document in the file dated 
within one year prior to October 23, 1995 which shows that 
the veteran intended to file a claim for increased 
benefits, or that documents the severity of the veteran's 
PTSD.  See Servello, supra.  Accordingly, the Board 
declines to obtain a retrospective medical opinion for 
this purpose or to find that such opinion is required by 
the VCAA in effective date claims.  

It is noted that the veteran's attorney has objected to 
the Decision Review Officer's (DRO) issuance of the May 
2002 statement of the case on this issue instead of 
issuing a separate decision.  The Board finds that the 
veteran was afforded the benefits of de novo review by a 
DRO, who considered the case independently of the previous 
adjudicators and issued the statement of the case.  Hence, 
the Board declines to find that a decision separate from 
the DRO is required when the veteran was adequately 
informed that the statement of the case was being utilized 
for both purposes.  

Additionally, in the April 2002 notice of disagreement, 
the veteran's attorney requested an informal hearing on 
matter in conjunction with the DRO review.  The pertinent 
regulation provides that the reviewer may conduct whatever 
development he or she considers necessary to resolve any 
disagreements in the notice of disagreement, consistent 
with applicable law.  This may include an attempt to 
obtain additional evidence or the holding of an informal 
conference with the claimant.  Upon the request of the 
claimant, the reviewer will conduct a hearing under 
38 C.F.R. § 3.103(c).  38 C.F.R. § 3.2600(c).  The Board 
finds that the use of the word "may" in the regulation 
accords the DRO the discretion to obtain additional 
evidence or conduct an informal conference; and the Board 
declines to find that the veteran has a mandatory right to 
an informal conference.  Furthermore, the veteran did not 
indicate that he wanted a personal hearing before a 
hearing officer at the RO; and in a statement received by 
the Board in October 2002, the veteran's attorney 
indicated that no further argument or evidence was being 
submitted.  

Finally, the veteran's attorney has argued that 38 C.F.R. 
§ 3.400(q)(1)(ii) and 38 C.F.R. § 3.400(r) should be found 
invalid because they exceed the plain language of 
38 U.S.C.A. § 5110(a).  It is pointed out that the 
decision above was not predicated on 38 C.F.R. 
§ 3.400(q)(1)(ii) and 38 C.F.R. § 3.400(r); but rather 
involved 38 C.F.R. § 3.400(o).  Nevertheless, the Board 
does not have jurisdiction to decide whether a regulation 
exceeds the plain language of a statute.  Hence, this 
argument will not be addressed in this decision.  

B.  Earlier Effective Date for Total Schedular Rating for 
PTSD

The veteran and his attorney also assert that the veteran 
is entitled to an earlier effective date for his total 
schedular rating for PTSD.  Specifically, they argue that 
the veteran's claim for service connection for PTSD was 
continuously prosecuted and remained open and pending 
since January 24, 1994.  Furthermore, they contend that it 
was factually ascertainable that the veteran's PTSD 
rendered him totally disabled since he commenced his 
claim.  

Initially, it is noted that, as discussed above, the RO 
implemented a February 2000 Board decision which granted a 
100 percent schedular rating for the veteran's PTSD in a 
February 2000 rating decision, and in that decision 
assigned August 28, 1998 as the effective date of the 
award for increased compensation benefits.  The veteran 
filed a notice of disagreement with the RO's February 2000 
rating decision pertaining to the effective date assigned, 
claiming that he wanted the effective date to go back to 
the date of his initial claim.  In an April 2002 statement 
of the case, the RO phrased the issue as entitlement to an 
effective date for the grant of a total schedular rating 
for PTSD based on clear and unmistakable error.  In the 
substantive appeal filed on the veteran's behalf, the 
veteran's attorney clarified that they were not claiming 
that the effective date should be changed due to a clear 
and unmistakable error.  Rather, the veteran's appeal 
remained pending since the initial grant of service 
connection.  Therefore, the effective date assigned should 
be the date of that claim, i.e., January 24, 1994.  As 
such, the Board has characterized the issue accordingly as 
noted on the initial page of this decision.  

The veteran's notice of disagreement reflected knowledge 
of the effective date laws, and specifically referenced 
38 U.S.C.A. § 5110.  Hence, although the RO did not 
include reference to the effective date regulations, the 
Board finds that he expressed adequate notice of them in 
the notice of disagreement and in other documents 
pertaining to the appeal.  Furthermore, the statement of 
the case included reference to 38 C.F.R. § 3.104 which 
pertains to finality.  

The veteran did not file a document that could be 
considered as a timely substantive appeal when his 
original claim for service connection for PTSD was granted 
by the RO and a 30 percent disability rating was assigned, 
effective January 24, 1994, in a May 1994 rating decision.  
See 38 C.F.R. § 20.302 (a substantive appeal must be filed 
within one year of the notice of the determination being 
appealed or within 60 days of the issuance of the 
statement of the case, whichever is later).  Consequently, 
the RO's May 1994 rating decision became final.  See also, 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran's attorney argues that the veteran 
"continuously prosecuted" his claim pertaining to the 
rating assigned for his PTSD because the RO misled him 
into believing that an appeal was unnecessary because he 
was advised in the May 1994 rating decision that a future 
examination would be scheduled in September 1995 to review 
any improvement in his condition.  The Board finds this 
argument to be without merit.  In a cover letter dated May 
9, 1994, it was noted that a copy of VA Form 4107, Notice 
of Procedural and Appellate Rights, was enclosed.  Hence, 
the veteran was adequately informed of his appellate 
rights, and the claims file contains no evidence that he 
disagreed with the May 1994 determination.  

In April 1996, the veteran filed a claim for increased 
compensation benefits.  In a July 1996 rating decision, a 
50 percent rating was granted for PTSD, effective April 5, 
1996.  In a November 1996 statement, the veteran requested 
a "reevaluation" of his claim.  In a February 1997 letter 
to the veteran, the RO requested clarification as to 
whether he was disagreeing with the July 1996 rating 
decision, and was provided a VA Form 21-4138 to return his 
response.  However, no response was received.  In a March 
1997 rating decision, the RO denied an increased rating 
for PTSD.  In an August 1997 statement, the veteran 
indicated that his condition had worsened and he requested 
a reevaluation of his disability.  In a November 1997 
rating decision, the RO denied a rating in excess of 50 
percent for PTSD.  He was advised of this determination in 
a November 18, 1997 cover letter, which included a copy of 
VA Form 4107, Notice of Procedural and Appellate Rights.  
There is no document in the file that may reasonably be 
construed as a notice of disagreement with any of these 
determinations.  Rather, the veteran continued to assert 
that his disability had worsened which reflects an intent 
to file a new claim.  He was adequately advised of his 
appellate rights and was given the opportunity to indicate 
his express disagreement with a decision.  Hence, the 
Board finds that these rating decisions became final.  As 
such, the Board may not conclude that the veteran 
continually prosecuted his claim from the time of his 
initial application for benefits in January 1994, and an 
effective date of January 24, 1994 for the grant of a 
total schedular rating is not warranted.  

A review examination was scheduled in January 1998; 
however, the veteran failed to report.  In a June 1998 
rating decision, he was advised that there were no static 
disabilities to warrant continued payment of compensation.  
In a cover letter that same month, he was informed of VA's 
proposal to stop his disability payments no earlier than 
September 1, 1998.  He was advised that he could respond 
that he was willing to report for an examination.  The 
veteran immediately responded that he was willing to 
report for an examination.  

A VA examination was conducted on August 28, 1998.  In a 
September 1998 rating decision, the RO denied a rating in 
excess of 50 percent for PTSD.  In a September 1998 
statement, the veteran remarked that he wished to appeal 
the rating decision dated September 16, 1998, thereby 
indicating his clear disagreement with RO determination.  
A statement of the case was issued in January 1999 and he 
filed a timely substantive appeal in March 1999.  (Prior 
to the transfer of the case to the Board, in a May 1999 
rating decision, the RO concluded that there was clear and 
unmistakable error in the December 1995 rating decision 
which continued a 30 percent rating for PTSD.  The RO 
assigned a 50 percent rating from October 23, 1995, and 
then increased the rating to 70 percent, also effective 
October 23, 1995.  A supplemental statement of the case 
was also issued in May 1999).  

In a February 2000 decision, the Board granted a 
100 percent schedular rating for PTSD.  The Board noted 
that the August 1998 VA examination report reflected that 
the veteran had only worked two days since March.  His 
Global Assessment of Functioning (GAF) was reported to be 
30.  He neglected his personal hygiene and was socially 
withdrawn.  Upon evaluation in April 1999, he reported 
suicidal ideation.  His concentration was impaired and 
psychological testing demonstrated severe impairment 
socially and industrially.  

The record reflects that the veteran did not file a formal 
claim for an increased rating for his service-connected 
PTSD on this occasion.  Rather, after failing to report 
for a VA examination, he was informed that his benefits 
were to be terminated.  Subsequently, he acquiesced and 
appeared for a VA examination.  The RO did not terminate 
his rating, but continued the 50 percent rating and the 
veteran disagreed with the denial of a higher rating.  In 
assigning an effective date after the Board granted a 
total schedular rating in February 2000, the RO construed 
the August 28, 1998 VA examination report as an informal 
claim in accordance with Servello, supra.  However, it was 
also the earliest date which an increase in the veteran's 
PTSD was factually ascertainable.  

There is no medical evidence showing that the veteran's 
PTSD rendered him totally disabled within the one year 
period prior to August 28, 1998.  Findings from the August 
1998 VA examination included the fact that the veteran had 
only worked two days in the previous six-month period; he 
was socially withdrawn; he neglected his personal hygiene; 
and he reported suicidal ideation.  These symptoms are 
contemplated in the rating criteria for a 100 percent 
schedular rating, and supported such finding of total 
occupational and social impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  A VA examination 
report dated in October 1997, reflected that the veteran 
had only missed three or four days of work in October, and 
estimated his inability to work during the one year prior 
to be approximately four to five days per month.  
Furthermore, he belonged to a veterans club, and attended 
meetings.  These clinical findings do not demonstrate 
total occupational and social impairment under Diagnostic 
Code 9411.  

Additionally, there is no earlier communication that may 
be interpreted as a claim that would be relevant during 
the appeal period.  As discussed above, the veteran filed 
many claims for increased ratings in 1996 and 1997; 
however, these claims were appropriately adjudicated by 
the RO and the decisions were not appealed by the veteran.  
Therefore, the Board concludes that August 28, 1998, is 
the earliest date that may be assigned for the award of a 
total schedular rating for the veteran's PTSD.  See 
38 C.F.R. § 3.400(o).  The claim for an earlier effective 
date is denied.  


ORDER

An effective date prior to October 23, 1995, for the grant 
of a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  

An effective date prior to August 28, 1998, for the grant 
of a 100 percent schedular rating for PTSD is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

